Title: From Alexander Hamilton to Jonathan Trumbull, 15 February 1793
From: Hamilton, Alexander
To: Trumbull, Jonathan


Treasury Department,February 15th. 1793.
Sir,
I have reason to believe that in my letter of yesterday No. 11, certain words were omitted in copying, necessary to the sense of the clause.
The clause alluded to probably stands thus.
“The laws authorizing the loans, passed the 4th. and 12th. of August. As early as the 28th. of that month, the acceptance above mentioned was communicated. So far no time was lost more than could not have been avoided.”
The words supposed to be omitted, are these, “and the application of 1,500,000 florins in a payment to France directed.” These words ought to follow the word “communicated.”
I request that the Clerk of the House of Representatives may be permitted to insert those words in their proper place.
With perfect respect,   I have the honor to be, Sir,   your obedient & humble servant.
A. Hamilton.
The Honorable the Speaker ofthe House of Representatives.
